Name: Council Regulation (EEC) No 3685/84 of 19 December 1984 amending Regulation (EEC) No 337/79 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12. 84 Official Journal of the European Communities No L 341 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3685/84 of 19 December 1984 amending Regulation (EEC) No 337/79 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas certain imported wines having characteristics different from Community wines may be of value in making sparkling wines ; whereas Regulation (EEC) No 337/79 (4) should therefore be amended, drawing up however an exhaustive list of the grape varieties and regions from which such wine may come, 1 . The following Article is inserted : 'Article 48a Imported wine which may be used foi; making sparkling wine must come from vine varieties and wine-growing regions giving it characteristics which differentiate it from Community wine. A list of the vine varieties and regions referred to in the first subparagraph shall be drawn up in accor ­ dance with the procedure laid down in Article 67.' 2. Point 13 in Annex II is replaced by the following : ' 13 . Sparkling wine : save for the derogation provided for in Article 48 (3), the product which is obtained by first or second alcoholic fermentation :  of fresh grapes,  of grape must,  of wine, all suitable for yielding table wine,  of table wine,  of quality wine psr,  or, under the conditions referred to in Article 48a, of imported wine, which, when the container is opened, releases carbon dioxide derived exclusively from fermentation and which has an excess pres ­ sure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20 °C in closed containers.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 337/79 is hereby amended as follows : (') OJ No C 62, 5. 3 . 1984, p. 29. 0 OJ No C 104, 16. 4. 1984, p. 96. 0 OJ No C 103, 16. 4. 1984, p. 21 . 0 OJ No L 54, 5. 3 . 1979, p. 1 . Article 2 This Regulation shall enter into force on 1 January 1985 . No L 341 /2 Official Journal of the European Communities 29. 12. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE